internal_revenue_service number release date index number ------------------------- ---------------- ------------------------- ----------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b6 plr-121416-09 date date legend taxpayer ------------------- --------------------------------- year x ------- ----------------------------------------- dear ---------------- this letter responds to your letters dated ------------------- --------------------------and ----------------------- requesting consent to revoke taxpayer’s election under sec_59 of the internal_revenue_code for year the facts are represented by taxpayer to be as follows taxpayer develops and manufactures technologies primarily for x as a result of environment damage resulting from the manufacture of these products taxpayer has incurred and continues to incur environmental remediation expenditures plr-121416-09 under revrul_94_38 1994_1_cb_35 expenses_incurred to remediate contamination caused by manufacturing activities represent ordinary and necessary business_expenses deductible under sec_162 sec_172 allows the portion of a net_operating_loss nol that is a specified_liability_loss to be carried back to each of the ten preceding years a specified_liability_loss is the portion of the nol that is comprised of certain deductions including any amount allowable as a deduction that is in satisfaction of a liability under a federal or state law requiring the remediation of environmental contamination if the act or failure to act giving rise to the liability occurs at least years before the beginning of the taxable_year and the taxpayer used an accrual_method of accounting during the period the act or failure to act occurred revrul_2004_18 2004_1_cb_509 concludes that under sec_1_263a-1 of the income_tax regulations environmental remediation costs incurred to clean up land contaminated during the ordinary business operations of manufacturing inventory are properly allocable to the inventory that the taxpayer produces and therefore are recovered through cost_of_goods_sold following the issuance of revrul_2004_18 taxpayer concluded that because its environmental remediation costs had to be included as part of cost_of_goods_sold such costs were not allowable as a deduction and therefore could not qualify for the 10-year carryback as part of a specified_liability_loss under sec_172 consequently taxpayer made a sec_59 election on its year return to limit its nol for year to an amount equal to its specified_liability_loss not required to be included as part of cost_of_goods_sold subsequently the internal_revenue_service the service modified its view and concluded that environmental remediation costs that are allocated to production activities under sec_263a and recovered through cost_of_goods_sold constitute specified liability losses to the extent that they are taken into account in computing an nol for the taxable_year taxpayer now requests consent to revoke its sec_59 election for year law and analysis sec_59 provides an optional write-off of certain tax_preferences over an applicable_period sec_59 defines the term qualified_expenditure to include any amount that but for an election under sec_59 would have been allowable as a deduction in the year paid_or_incurred under sec_174 relating to research_and_experimental_expenditures sec_59 provides that an election under sec_59 may be made with respect to any portion of any qualified_expenditure sec_59 provides that an election under sec_59 may be revoked only with the consent of the secretary plr-121416-09 sec_1_59-1 provides that an election under sec_59 may be revoked only with the consent of the commissioner such consent will be granted only in rare and unusual circumstances the revocation if granted will be effective in the first taxable_year in which the sec_59 election was applicable however if the period of limitations for the taxable_year the sec_59 election was applicable has expired the revocation if granted will be effective in the earliest taxable_year for which the period of limitations has not expired sec_1_59-1 provides that a taxpayer requesting the commissioner’s consent to revoke a sec_59 election must submit the request prior to the end of the taxable_year the applicable amortization period described in sec_59 ends the application_for consent to revoke the election must be submitted to the service in the form of a letter_ruling request sec_1_59-1 provides that a request to revoke a sec_59 election must contain all of the information necessary to demonstrate the rare and unusual circumstances that would justify granting revocation sec_1_59-1 provides that the unamortized balance of the qualified_expenditures subject_to the revoked sec_59 election as of the first day of the taxable_year the revocation is effective is deductible in the year the revocation is effective subject_to the requirements of any other provision under the code regulations or any other published guidance and the taxpayer will be required to amend any federal income returns affected by the revocation in the instant case taxpayer made a sec_59 election on its year tax_return based on its interpretation of revrul_2004_18 it was reasonable for taxpayer to conclude that because under revrul_2004_18 environmental remediation costs are recovered through cost_of_goods_sold they do not qualify for the 10-year carryback as part of deductions included in specified liability losses under sec_172 when taxpayer made the sec_59 election taxpayer could not reasonably have anticipated that the service would modify its view and conclude that environmental remediation costs that are recovered through cost_of_goods_sold may constitute a specified_liability_loss therefore the facts of this case constitute rare and unusual circumstances for purposes of sec_1_59-1 based solely on the information submitted and the representations made we conclude that the requirements of sec_1_59-1 have been satisfied therefore taxpayer may revoke its sec_59 election for year the revocation is effective in the earliest year for which the period of limitations has not expired except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced plr-121416-09 in this letter in particular we express no opinion regarding whether the revocation of taxpayer’s year sec_59 election effective in the earliest year for which the period of limitations has not expired will result in taxpayer having an nol or a specified_liability_loss in such year this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in this office a copy of this letter will be sent to your authorized representatives sincerely yours brenda m stewart brenda m stewart senior counsel branch office of associate chief_counsel passthroughs special industries cc
